



CONSENT AGREEMENT
This CONSENT AGREEMENT (this “Agreement”) is entered into effective as of
September 28, 2018 (the “Effective Date”), among LONESTAR RESOURCES AMERICA
INC., a Delaware corporation (“Borrower”), CITIBANK, N.A., a national banking
association, as administrative agent (in such capacity, the “Administrative
Agent”) and as issuing bank (in such capacity, the “Issuing Bank”), and the
financial institutions executing this Agreement as Lenders.
R E C I T A L S
A.The Borrower, the financial institutions party thereto from time to time (the
“Lenders”), the Issuing Bank, and Administrative Agent are parties to that
certain Credit Agreement dated as of July 28, 2015, as amended or otherwise
modified by a Limited Consent and Waiver dated as of October 7, 2015, a First
Amendment to Credit Agreement dated as of April 29, 2016, a Second Amendment to
Credit Agreement dated as of May 19, 2016, a Third Amendment to Credit Agreement
dated as of July 22, 2016, a Fourth Amendment to Credit Agreement dated as of
November 23, 2016, a Fifth Amendment to Credit Agreement and Limited Waiver
dated as of December 29, 2016, a Sixth Amendment and Joinder to Credit Agreement
dated as of June 15, 2017, a Limited Waiver, Borrowing Base Redetermination
Agreement, and Amendment No. 7 to Credit Agreement dated as of January 4, 2018,
and a Borrowing Base Redetermination Agreement and Amendment No. 8 to Credit
Agreement dated as of May 24, 2018 (as so amended or otherwise modified prior to
the date hereof, the “Credit Agreement”).
B.    The Borrower has advised the Administrative Agent that the Parent intends
to repurchase and retire, within 30 days of the Effective Date (or such longer
period as the Administrative Agent may agree in its sole discretion), all of the
issued and outstanding shares of the Borrower’s Class B non-voting common stock
for an amount not to exceed $10,000 (the “Specified Repurchase”). The Specified
Repurchase is not permitted under Section 9.04(a) of the Credit Agreement.
C.    The Borrower has requested that the Majority Lenders consent to a limited
waiver of Section 9.04(a) of the Credit Agreement solely for the purpose of
permitting the Specified Repurchase as set forth below.
NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
1.    Same Terms.
(a)    All terms used herein which are defined in the Credit Agreement shall
have the same meanings when used herein, unless the context hereof otherwise
requires or provides. In addition, (i) all references in the Loan Documents to
the “Agreement” shall mean the Credit Agreement, as modified by this Agreement,
as the same shall hereafter be amended or otherwise modified from time to time,
and (ii) all references in the Loan Documents to the “Loan Documents” shall mean
the Loan Documents, as modified by this Agreement, as the same shall hereafter
be amended or otherwise modified from time to time.
(b)    Section 1.04 of the Credit Agreement (as modified hereby) is hereby
incorporated herein mutatis mutandis.
2.    Limited Waiver and Consent.    Pursuant to Section 12.02 of the Credit
Agreement, the Lenders party hereto (constituting the Majority Lenders) hereby
consent to a limited waiver of Section 9.04(a) of the Credit Agreement solely
for the purpose of permitting the Specified Repurchase; provided that no Default
has occurred and is continuing as of the date of the Specified Repurchase before
and after giving effect thereto.







--------------------------------------------------------------------------------




3.    Conditions Precedent. The effectiveness of this Agreement is subject to
the Administrative Agent having received executed counterparts of this Agreement
from each of the Borrower, the Administrative Agent and the Majority Lenders.
4.    Certain Representations. Borrower represents and warrants that, as of the
Effective Date: (a) Borrower has full power and authority to execute this
Agreement, and this Agreement constitutes the legal, valid and binding
obligation of Borrower enforceable in accordance with its terms, except as
enforceability may be limited by general principles of equity and applicable
bankruptcy, insolvency, reorganization, moratorium, and other similar laws
affecting the enforcement of creditors' rights generally and (b) no
authorization, approval, consent, or other action by, notice to, or filing with,
any Governmental Authority or other Person is required for the execution,
delivery, and performance by the Borrower of this Agreement. In addition,
Borrower represents that after giving effect to this Agreement and the
transactions contemplated hereby all representations and warranties of the
Borrower and the Guarantors set forth in the Credit Agreement, as modified
hereby, and in the other Loan Documents shall be true and correct in all
material respects (without duplication of materiality) on and as of the
Effective Date, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date
hereof such representations and warranties shall continue to be true and correct
in all material respects (without duplication of materiality) as of such
specified earlier date.
5.    No Further Amendments. Except as previously amended in writing or as
modified hereby, the Credit Agreement shall remain unchanged and all provisions
shall remain fully effective between the parties.
6.    Acknowledgments and Agreements. Borrower acknowledges that on the date
hereof all outstanding Obligations are payable in accordance with their terms.
Borrower, Administrative Agent, Issuing Bank, and each Lender do hereby adopt,
ratify and confirm the Credit Agreement, as modified hereby, and acknowledge and
agree that the Credit Agreement is and remains in full force and effect. Any
breach of any representations, warranties and covenants under this Agreement
shall be an Event of Default under the Credit Agreement (subject to applicable
notice and cure periods as set forth in the Credit Agreement).
7.    Limitation on Agreements. The agreements set forth herein are limited
precisely as written and shall not be deemed (a) to be a consent under or a
waiver of or an amendment to any other term or condition in the Credit Agreement
or any of the Loan Documents, other than as specifically set forth herein, or
(b) to prejudice any right or rights that Administrative Agent now has or may
have in the future under or in connection with the Credit Agreement and the
other Loan Documents, each as modified hereby, or any of the other documents
referred to herein or therein. This Agreement shall constitute a Loan Document
for all purposes.
8.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed an
original, but all of which constitute one instrument. In making proof of this
Agreement, it shall not be necessary to produce or account for more than one
counterpart thereof signed by each of the parties hereto. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or by
e-mail “PDF” copy shall be effective as delivery of a manually executed
counterpart of this Agreement.
9.    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted pursuant to the Credit Agreement.
10.    Invalidity. In the event that any one or more of the provisions contained
in this Agreement shall be held invalid, illegal or unenforceable in any respect
under any applicable Governmental Requirement, the validity, legality, and
enforceability of the remaining provisions contained herein or therein shall not
be affected or impaired thereby.
11.    Incorporation of Certain Provisions by Reference. THIS AGREEMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT


CONSENT AGREEMENT – Page 2





--------------------------------------------------------------------------------




OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS. The other provisions of
Section 12.09 of the Credit Agreement, as modified hereby, captioned “Governing
Law; Jurisdiction; Consent to Service of Process; Waiver of Jury Trial” are
incorporated herein by reference for all purposes.
12.    Entirety, Etc. THIS AGREEMENT AND ALL OF THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[This space is left intentionally blank. Signature pages follow.]

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date and year first above written.
BORROWER:


LONESTAR RESOURCES AMERICA INC.




By:    /s/ Gregory R. Packer            
Name:    Gregory R. Packer
Title:    General Counsel










CONSENT AGREEMENT – Page 3





--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT/ISSUING BANK:


CITIBANK, N.A.,
as Administrative Agent and Issuing Bank




By:    /s/ Jarrod Bourgeois            
Name:    Jarrod Bourgeois
Title:    Director




LENDERS:


CITIBANK, N.A., as a Lender




By:    /s/ Jarrod Bourgeois            
Name:    Jarrod Bourgeois
Title:    Director






CONSENT AGREEMENT – Signature Page

--------------------------------------------------------------------------------




ABN AMRO CAPITAL USA LLC, as a Lender




By:/s/ Darrell Holley                
Name:    Darrell Holley
Title:    Managing Director


By:/s/ David Montgomery            
Name:    David Montgomery
Title:    Managing Director






CONSENT AGREEMENT – Signature Page

--------------------------------------------------------------------------------




COMERICA BANK, as a Lender




By:    /s/ V. Mark Fuqua            
Name:    V. Mark Fuqua
Title:    Executive Vice President






CONSENT AGREEMENT – Signature Page

--------------------------------------------------------------------------------




COMPASS BANK, as a Lender




By:    /s/ Kari McDaniel         
Name:    Kari McDaniel
Title:    Vice President






CONSENT AGREEMENT – Signature Page

--------------------------------------------------------------------------------




BARCLAYS BANK PLC, as a Lender




By:    /s/ May Huang                    
Name:    May Huang
Title:    Assistant Vice President


CONSENT AGREEMENT – Signature Page

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as a Lender




By:    /s/ Theresa M. Benson            
Name:    Theresa M. Benson
Title:    Authorized Officer




CONSENT AGREEMENT – Signature Page